DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 20 are as previously presented and have been considered below.

Response to Amendment
	The amendment filed on 8/19/2022 has been entered. The rejections of claims 1 – 20, below, are the same as the rejections presented in the non-final rejection dated 5/27/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 – 7, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US 6,635,854) in view of Shaffer et al. (US 2012/0199110) and Embury et al. (US 2010/0178395).
Regarding claim 1, Shelton discloses a cooking appliance, comprising: 
a cooking chamber (Fig. 1, oven 10 comprising food chamber 12 and door 14 [Col. 2, lines 13-16]); 
a heating stage (comprising “dry heat source 18” [Col. 2, lines 27-28]) for heating a food product within the cooking chamber; 
a humidity adjustment stage (comprising evaporator 32 and wet heat source 40 [Col. 2, lines 61-63]) for adjusting humidity within the cooking chamber (the evaporator is used to “maintain the desired difference between the wet bulb and dry bulb temperatures in the food chamber” [Col. 1, lines 5-8]; this indicates the evaporator adjusts humidity within the cooking chamber);
a user interface configured to allow a user to specify a degree of browning of said food product (Fig. 5, user interface comprising “three inputs 56, 58, 60, which the cook can set” [Col. 3, lines 23-24]; “The degree-of-browning input 60 allows the cook to select a value (such as within a range of 0-10) representing degrees of browning (0 meaning no browning; 10, high browning)” [Col. 3, lines 39-42]); and 
a controller responsive to the user interface and configured to control, the heating stage and the humidity adjustment stage, in accordance with an algorithm having the user-specified degree of browning of said food product as a parameter (Fig. 4, controller 22 is shown connected to the user interface comprising inputs 56, 58, 60, and connected to heater 18 and heater 40; the user selects a value for a desired “degree-of-browning” as described above, and the controller controls dry heat source 18 and wet heat source 40 based on the user’s selection of degree-of-browning [Col. 3, line 65 – Col. 4, line 16]; this indicates the presence of an algorithm).  
Shelton does not expressly disclose wherein the user interface is configured to allow a user to specify a texture of said food product, and wherein the controller is responsive to the user interface and configured to control the heating stage and the humidity adjustment stage in accordance with an algorithm having the user-specified texture of said food product as a parameter.
Shaffer is related to a humidity control system for use with a warming appliance for food [Abstract]. Shaffer discloses an appliance comprising a user interface configured to allow a user to specify a texture of a food product, and wherein a controller is responsive to the user interface and configured to control a heating stage and a humidity adjustment stage in accordance with an algorithm having the user-specified texture of said food product as a parameter (a user inputs a temperature and a desired relative humidity into controller 30 [0029], wherein the desired relative humidity corresponds to a desired texture of the food product; for example the user may select a “Crispy setting” which corresponds to approximately 12% relative humidity, or a “Steaming setting” which corresponds to approximately 37% relative humidity [0030]; Shaffer states, "certain food types have ... a desired state of relative humidity to maintain food texture at an optimum level" [0003]; that is, Shaffer recognizes that the relative humidity in the cooking environment corresponds to the resulting texture of the cooked food product; therefore, since Shaffer discloses selecting from at least a relative humidity of "approximately 12%", and a relative humidity of "approximately 37%", and further discloses that the relative humidity of "approximately 12%" corresponds to a "Crispy setting,” this indicates that Shaffer discloses the limitation ‘a plurality of selection options for the texture of the food product is provided to the user’; “controller 30 determines a level of relative humidity and a temperature for cavity 12 based at least on a signal output by, and received from, user interface 31” [0030]; “controller 30 determines for what percentage of time to activate at least bake heater 22 and/or reservoir heater 48 and at what flow rate to channel water into internal reservoir 38 to achieve the selected temperature and relative humidity within cavity 12” [0032]; it is noted that Applicant’s specification indicates that a degree of “crispness” corresponds to texture (page 3, line 20)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the user interface is configured to allow a user to specify a texture of said food product, wherein a plurality of selection options for the texture of the food product is provided to the user, and wherein the controller is responsive to the user interface and configured to control the heating stage and the humidity adjustment stage in accordance with an algorithm having the user-specified texture of said food product as a parameter. This allows for “maintain[ing] food texture at an optimum level for eating” [0003], as recognized by Shaffer.

Shelton / Shaffer does not expressly disclose wherein to control the heating stage and the humidity adjustment stage, the controller is configured to control a mixing ratio of dry heat from the heating stage and humid heat from the humidity adjustment stage.
Embury is directed toward a method of operating a household oven with the introduction of steam and controlling the steam to maintain a predetermined level of humidity to control a level of browning” [Abstract]. Embury discloses controlling a mixing ratio of dry heat from the heating stage and humid heat from the humidity adjustment stage (the cooking appliance comprises a heating stage (Figs. 2 and 3, “heating system 35” [0020]) and a humidity adjustment stage (Figs. 2 and 3, “steam system 44” [0020]); the cooking appliance can be utilized with a method comprising: “receiving an input to the controller indicative of a desired level of browning for the top of the casserole; receiving an input to the controller indicative of a cooking temperature for the casserole; determining by the controller an output of the steam system to obtain the desired level of browning based on the received input indicative of the desired level of browning; operating the heating system to heat the cooking cavity at the cooking temperature to cook the casserole; operating the steam system at the determined output during the cooking of the casserole to control the level of browning of the top of the casserole” [claim 1]; Embury further discloses, “The duty cycle of the steam generating system can be selected to produce the desired relative humidity for the desired level of browning for a selected cooking temperature. The desired browning level can be automatically selected or set by selecting the cooking cycle. Alternatively, the level of browning can be selected by the user as an input to a parameter for the cooking cycle” [0040]; Figs. 6 and 7 show exemplary implementations of the controller configuration; for example, Figs. 6 and 7 show wherein the upper heating element and lower heating element of the heating stage / heating system 35 [0020] are operated at specified duty cycles (35%, 65% or 100%), and the boiler of the humidity adjustment stage / steam system 44 [0021] is operated at specified duty cycles (0%, 80%, or 100%) during particular stages of the heating operation; when the boiler is operated at, for example, 0% duty cycle, the mixing ratio of dry heat from the heating stage / heating system 35 and humid heat from the humidity adjustment stage / steam system 44 will be one value, and when the boiler is operated at, for example, 100% duty cycle, the mixing ratio of dry heat from the heating stage / heating system 35 and humid heat from the humidity adjustment stage / steam system 44 will be another value).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein to control the heating stage and the humidity adjustment stage, the controller is configured to control a mixing ratio of dry heat from the heating stage and humid heat from the humidity adjustment stage. This allows for “maintain[ing] a predetermined level of humidity to control the level of browning” of a food product that is being heated [0005], as recognized by Embury.

Regarding claim 6, Shelton does not expressly disclose wherein the algorithm specifies an operating time of each of the heating stage and the humidity adjustment stage.
Shaffer discloses wherein an algorithm specifies an operating time of each of the heating stage and the humidity adjustment stage (“By using graph 300, controller 30 determines for what percentage of time to activate at least bake heater 22 and/or reservoir heater 48 ... to achieve the selected temperature and relative humidity within cavity 12” [0032]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the algorithm specifies an operating time of each of the heating stage and the humidity adjustment stage. This allows a user to simply choose a desired texture and temperature, as disclosed by Shaffer, such that the operating time is determined by the algorithm within the controller based on empirically-derived data (“graph 300 is determined empirically” [0032]), rather than requiring the user to determine the appropriate amount of operating time.

Regarding claim 7, Shelton discloses a temperature sensor in the cooking chamber (“dry bulb temperature sensor 20” [Col. 2, lines 26-28]), wherein the controller is further configured to control at least one of the heating stage and the humidity adjustment stage in response to said temperature sensor (“A controller 22 adjusts the heat input to the food chamber 12 by controlling the heat source 18, and the temperature sensor 20 provides feedback to the controller 22” [Col. 2, lines 28-30]).  

Regarding claim 15, Shelton discloses wherein the cooking appliance comprises an oven (“oven” [Abstract]).

Regarding claim 18, Shelton discloses wherein the controller is configured to control at least one of the heating stage and the humidity adjustment stage based at least on a comparison between a temperature in the cooking chamber measured by the temperature sensor and a pre-determined temperature in the cooking chamber (“As shown in the table above, when the cook selects a value to set the degree of browning, he is actually setting the differential between the wet bulb and dry bulb temperatures, which controls the degree of browning. These inputs may be by buttons, dials, or other known input means. The cook may then set the cook time using the input 56 or may simply use that input to turn the oven on. The controller 22 then controls the power to the wet heat source 40 and to the dry heat source 18, to control the evaporator temperature measured by the sensor 42 and to control the dry bulb temperature relative to the evaporator temperature as measured by the sensor 20 based on the inputs” [Col. 4, lines 5-16]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton / Shaffer / Embury in view of Komeno et al. (JP 09145066).
Regarding claim 2, Shelton discloses wherein the user interface is configured to provide the user with a plurality of selection options for the degree of browning of the food product (“The degree-of-browning input 60 allows the cook to select a value (such as within a range of 0-10) representing degrees of browning (0 meaning no browning; 10, high browning)” [Col. 3, lines 39-42]).
Shelton does not expressly disclose wherein the user interface is configured to provide the user with a plurality of selection options for the texture of the food product.
Shaffer discloses wherein the user interface is configured to provide the user with a plurality of selection options for the texture of the food product (a user inputs a temperature and a desired relative humidity into controller 30 [0029], wherein the desired relative humidity corresponds to a desired texture of the food product; for example the user may select a “Crispy setting” which corresponds to approximately 12% relative humidity, or a “Steaming setting” which corresponds to approximately 37% relative humidity [0030]; Shaffer states, "certain food types have ... a desired state of relative humidity to maintain food texture at an optimum level" [0003]; that is, Shaffer recognizes that the relative humidity in the cooking environment corresponds to the resulting texture of the cooked food product; therefore, since Shaffer discloses selecting from at least a relative humidity of "approximately 12%", and a relative humidity of "approximately 37%", and further discloses that the relative humidity of "approximately 12%" corresponds to a "Crispy setting,” this indicates that Shaffer discloses the limitation ‘a plurality of selection options for the texture of the food product is provided to the user’; it is noted that Applicant’s specification indicates that a degree of “crispness” corresponds to texture (page 3, line 20)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the user interface is configured to provide the user with a plurality of selection options for the texture of the food product. This allow for setting and “maintain[ing] food texture at an optimum level for eating” [0003], as recognized by Shaffer.
While Shelton discloses wherein the user interface is configured to provide the user with a plurality of selection options for the degree of browning of the food product, and Shaffer discloses wherein the user interface is configured to provide the user with a plurality of selection options for the texture of the food product, it is noted that each of these references does not disclose wherein the user interface is configured to provide the user with a plurality of selection options for each of the texture of the food product and the degree of browning of the food product. That is, Shelton and Shaffer each disclose providing selection options for one of texture or degree of browning, but not providing selection options for both texture and degree of browning.
Komeno is directed toward a cooking appliance ([Title], [Abstract]). Komeno discloses providing selection options for both texture and degree of browning (“Numeral 3 denotes a palate setting means for setting a palate for food, 'standard', 'hard', 'soft' or the like. Numeral 4 denotes a baking color setting means for setting baking color, 'standard', 'light', 'dark' or the like. A control means 5 controls a heating means 2 according to information from the palate setting means 3 and the baking color setting means 4” [Abstract]; see also Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include providing selection options for both texture and degree of browning. This allows for achieving a food product with a desired texture and degree of browning. Additionally, this is a known technique of providing selection options for both texture and degree of browning (as disclosed by Komeno) applied to known devices that provide selection options for degree of browning (as disclosed by Shelton) and texture (as disclosed by Shaffer), to yield predictable results.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton / Shaffer / Embury in view of Cartwright et al. (US 2013/0092680).
Regarding claim 3, Shelton does not expressly disclose wherein the user interface is further configured to allow the user to identify said food product, and wherein said algorithm has a user-specified food product identification as a further parameter.
Cartwright is related to a cooking appliance [Abstract]. Cartwright discloses wherein a user interface is configured to allow a user to identify a food product (Figs. 6 and 7 show a “screen for entry of cooking parameters” [0015], wherein a user may identify a food product as shown in Figs. 6 and 7 and described in [0066]), and wherein an algorithm has a user-specified food product identification as a parameter (“Responsive to input of the cooking parameters shown in the updated indicator ribbon 400, the cooking controller 40 may select an instruction set from the cooking signature for the indicated food product category 410 that corresponds to the other indicated cooking parameters” [0069]; Fig. 8 shows indicator ribbon 400 with a user-specified food product).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the user interface is further configured to allow the user to identify said food product, and wherein said algorithm has a user-specified food product identification as a further parameter. This is merely the application of a known technique (identifying a food product such that cooking parameters can be determined based on the identified food product, as disclosed by Cartwright) to a known device to yield the predictable result of achieving a food product that is cooked as desired.

Regarding claim 5, Shelton does not expressly disclose a memory communicatively coupled to the controller, wherein the algorithm is stored in said memory.
Cartwright discloses a memory communicatively coupled to a controller, wherein an algorithm is stored in said memory (Fig. 3 shows cooking controller 40 comprising memory 120; “Among the contents of the memory 120, applications may be stored for execution by the processor 110 in order to carry out the functionality associated with each respective application. In some cases, the applications may include control applications that utilize parametric data to control the application of heat or energy by the first and second energy sources 20 and 30 as described herein. In this regard, for example, the applications may include operational guidelines defining a plurality of sets of instructions for cooking food product for given initial parameters (e.g., food type, size, initial state, location, and/or the like) and any changes made thereto using corresponding tables of cooking data related to the first energy source 20 and the second energy source 30 applied over a variety of cooking parameters” [0052]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a memory communicatively coupled to the controller, wherein the algorithm is stored in said memory. This is merely the simple substitution of one known element (the undisclosed means for storing the algorithm of Shelton) for another (the memory disclosed by Cartwright) to obtain the predictable result of ultimately executing an algorithm for cooking a food product.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton / Shaffer / Embury in view of Young et al. (US 2016/0220064).
Regarding claim 4, Shelton does not expressly disclose wherein the user interface is further configured to allow the user to provide feedback regarding a cooking result of said food product, and wherein the controller is further configured to adjust said algorithm in accordance with the user-provided feedback.  
Young is related to a food preparation control system [Title] for a cooking appliance [Abstract]. Young discloses wherein a user interface is configured to allow a user to provide feedback regarding a cooking result of a food product, and wherein a controller is configured to adjust an algorithm in accordance with the user-provided feedback (“the FPG system gathers ratings from users, and the ratings may be used to adjust one or more parameters or recommendations” [0124], wherein the one or more parameters are, for example “food preparation parameters” [0124]; the FPG system may include “food preparation algorithms” [0038]; see also Fig. 2 showing a block diagram of food preparation guidance system 108 and cooking appliance 104).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the user interface is further configured to allow the user to provide feedback regarding a cooking result of said food product, and wherein the controller is further configured to adjust said algorithm in accordance with the user-provided feedback. This allows a user to adjust food preparation parameters, to ultimately achieve a desired food product.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton / Shaffer / Embury in view of Wersborg (US 2015/0330640).
Regarding claim 8, Shelton does not expressly disclose a humidity sensor in the cooking chamber, wherein the controller is further configured to control the humidity adjustment stage in response to said humidity sensor. However, Shelton discloses a wet bulb temperature sensor 42 [Col. 3, lines 44-45]; sensor 42 is located inside evaporator 32 [Col. 2, lines 61-63], which is within the cooking chamber (as described in the rejection of claim 1, the cooking chamber comprises food chamber 12 and door 14, wherein door 14 comprises evaporator 32), wherein the controller is further configured to control the humidity adjustment stage in response to the wet bulb temperature sensor (“The controller 22 receives temperature readings from the temperature sensor 42 in the evaporator 32 and from the temperature sensor 20 in the food chamber 12. The controller compares the evaporator temperature with the set point that was input by the cook and adjusts the evaporator heat source 40 accordingly to maintain the set point temperature” [Col. 3, lines 31-36]).
Wersborg is directed toward a cooking device [0001]. Wersborg discloses a humidity sensor, wherein a controller is configured to control a humidity adjustment stage in response to said humidity sensor (“treatment chamber 720 or any other embodiment described herein may be equipped with at least one sensor related to treatment chamber humidity such as a hygrometer 764. In particular for bread baking gathering information related to humidity is advantageous. When the dough is heated the containing water evaporates resulting in a difference in inside treatment chamber humidity” [0105]; “In case of humidity, at least one hygrometer detects a reference value for the humidity over bake time during the reference bake” [0228]; “"the system will add as much water as needed to hit the reference bake humidity level" [0229]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a humidity sensor, wherein a controller is configured to control a humidity adjustment stage in response to said humidity sensor. This is a simple substitution of a humidity sensor, as disclosed by Wersborg, for a wet bulb temperature sensor, as disclosed by Shelton, to achieve the predictable result of allowing humidity in a cooking chamber to be controlled. 

Regarding claim 19, Shelton does not expressly disclose wherein the controller is configured to control the humidity adjustment stage based at least on a comparison between humidity in the cooking chamber measured by the humidity sensor and pre-determined humidity in the cooking chamber.
Wersborg discloses wherein a controller is configured to control a humidity adjustment stage based at least on a comparison between humidity in the cooking chamber measured by the humidity sensor and pre-determined humidity in the cooking chamber (“In case of humidity, at least one hygrometer detects a reference value for the humidity over bake time during the reference bake” [0228]; “"the system will add as much water as needed to hit the reference bake humidity level" [0229]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is configured to control the humidity adjustment stage based at least on a comparison between humidity in the cooking chamber measured by the humidity sensor and pre-determined humidity in the cooking chamber. This allows for controlling the humidity during the baking process, which Wersborg states is advantageous in at least the field of bread baking [0105].

Claims 9, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton / Shaffer / Embury in view of Bhogal et al. (US 2016/0327279).
Regarding claim 9, Shelton discloses wherein the heating stage comprises an air heater (“dry heat source 18” [Col. 2, lines 27-28]) and wherein the humidity adjustment stage comprises a steam generator arranged to expel generated steam into the cooking chamber (steam generator is evaporator 32 and wet heat source 40 [Col. 2, lines 61-63], which expel steam into the cooking chamber via “opening 34 [which] serves as the outlet for vapor generated in the evaporator 32” [Col. 2, lines 48-49]).
Shelton does not expressly disclose wherein the air heater is arranged to blow heated air into the cooking chamber.
Bhogal is related to an oven [Abstract], wherein a user may select an amount of “browning” and an amount of “crispness” [0086], [0087]. Bhogal discloses an air heater that is arranged to blow heated air into a cooking chamber (“fans mounted to the back wall can draw air into the air gap through the fan, and exhaust the air through the channels back into the cooking cavity 200 (e.g., over the heating elements 300)” [0045]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the air heater is arranged to blow heated air into the cooking chamber. The fans function to distribute heat around a food product and/or within the cavity, as recognized by Bhogal [0052].

Regarding claim 11, Shelton does not expressly disclose wherein the controller is further configured to control a speed at which the air heater blows the heated air into the cooking chamber.
Bhogal discloses a fan that can blow air over heating elements, as described in the rejection of claim 9. Bhogal further discloses wherein the controller is configured to control a speed at which the air heater blows the heated air into the cooking chamber (“the user can select a new target foodstuff parameter (e.g., "browner") for the foodstuff currently cooking in-situ, the system can automatically determine a set of target oven operation parameters to achieve the target foodstuff parameter (e.g., increase power the top heating elements, increase fan speed), and the oven can be automatically controlled to meet the set of target oven operation parameters” [0088]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is further configured to control a speed at which the air heater blows the heated air into the cooking chamber. This results in a desired outcome for the finished food product (for example, “browner”), as disclosed by Bhogal.

Regarding claim 14, Shelton does not expressly disclose wherein the controller is further configured to control a temperature in the cooking chamber such that the temperature is in a range of 120 - 240°C.  
Bhogal discloses wherein a controller is configured to control a temperature in a cooking chamber such that the temperature is in a range of 120 - 240°C (Fig. 21 shows a temperature of 325°F, which equals approximately 163°C).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is further configured to control a temperature in the cooking chamber such that the temperature is in a range of 120 - 240°C. This is a simple substitution of the undisclosed temperature of Shelton for the disclosed temperature of 325°F of Bhogal, to achieve the predictable result of obtaining a cooked food product with desired properties. Furthermore, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Regarding claim 16, Shelton does not expressly disclose wherein the controller is further configured to control a temperature in the cooking chamber such that the temperature is in a range of 140 - 200°C.  
Bhogal discloses wherein a controller is configured to control a temperature in a cooking chamber such that the temperature is in a range of 140 - 200°C (Fig. 21 shows a temperature of 325°F, which equals approximately 163°C).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is further configured to control a temperature in the cooking chamber such that the temperature is in a range of 140 - 200°C. This is a simple substitution of the undisclosed temperature of Shelton for the disclosed temperature of 325°F of Bhogal, to achieve the predictable result of obtaining a cooked food product with desired properties. Furthermore, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton / Shaffer / Embury / Bhogal in view of Mineoka et al. (US 2016/0360577) and Cho et al. (US 2016/0061490).
Regarding claim 10, Shelton does not expressly disclose an additional heating stage responsive to the controller and coupled between the steam generator and the cooking chamber for superheating the steam generated by the steam generator.  
Mineoka is related to a cooking device [Title]. Mineoka discloses a steam generator and a cooking chamber (Fig. 3, “steam-generating heater 34” [0179] and a cooking chamber “heating chamber 2” [Abstract]). Mineoka further discloses an additional heating stage (Fig. 3, upper heater 20, middle heater 21, and lower heater 22 [0180]) coupled between the steam generator and the cooking chamber (see Fig. 3), wherein “saturated steam is heated by the upper heater 20, the middle heater 21 and the lower heater 22, resulting in superheated steam” [0180]. Fig. 5 shows that a control unit controls upper heater 20, middle heater 21, and lower heater 22.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an additional heating stage responsive to the controller and coupled between the steam generator and the cooking chamber for superheating the steam generated by the steam generator. Cho, which is related to a cooking appliance [Title], discloses that the use of steam while cooking can minimize the loss of nutrients, can reduce salt concentration and thus result in a food that is crispy on the outside and moist on the inside, and can prevent the surface of bread from being hardened while baking [0006]. Cho discloses that the use of superheated steam maximizes these cooking effects [0007].

Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton / Shaffer / Embury in view of Bailie (US 2018/0045421).
Regarding claim 12, Shelton does not expressly disclose a valve arrangement responsive to the controller, the valve arrangement having a first inlet fluidly coupled to the heating stage, a second inlet fluidly coupled to the humidity adjustment stage, and an outlet fluidly coupled to the cooking chamber.
Bailie is related to a convection oven [Title] for cooking food articles [Abstract]. Bailie discloses a valve arrangement responsive to a controller, the valve arrangement having a first inlet fluidly coupled to a heating stage, a second inlet fluidly coupled to a humidity adjustment stage, and an outlet fluidly coupled to a cooking chamber (see annotated Fig. 5, below, showing a valve arrangement including valves 310 and mixing chamber 119; “control valves 310, as illustrated in FIGS. 5 and 8, control the amount of heated air and steam supplied to each component” [0039]; the valve arrangement has a first inlet fluidly coupled to a heating stage (heat exchangers 102, 104), a second inlet fluidly coupled to a humidity adjustment stage (steam generator 106) and an outlet fluidly coupled to a cooking chamber (cooking chamber 30); each mixing chamber 119 is independently controllable by the control system [0032]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a valve arrangement responsive to the controller, the valve arrangement having a first inlet fluidly coupled to the heating stage, a second inlet fluidly coupled to the humidity adjustment stage, and an outlet fluidly coupled to the cooking chamber. This allows for operating at “desired temperatures and humidity levels” as well as “optional high speed cooking” [0040], as recognized by Bailie.

Regarding claim 13, Shelton does not expressly disclose wherein the valve arrangement is configurable to configure a mixture of heat from the heating stage and humidity from the humidity adjustment stage into the cooking chamber.
Bailie discloses wherein a valve arrangement is configurable to configure a mixture of heat from a heating stage and humidity from a humidity adjustment stage into the cooking chamber (please see the rejection of claim 12; the valve arrangement of Bailie includes mixing chamber 119; “As shown on FIG. 5, the steam and superheated air may be mixed within a mixing chamber 119” [0032]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the valve arrangement is configurable to configure a mixture of heat from the heating stage and humidity from the humidity adjustment stage into the cooking chamber. This allows for operating at “desired temperatures and humidity levels” as well as “optional high speed cooking” [0040], as recognized by Bailie.


    PNG
    media_image1.png
    484
    649
    media_image1.png
    Greyscale

Fig. 5 of Bailie, annotated

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton / Shaffer / Embury / Bailie in view of Embury et al. (US 2009/0133684), hereinafter Embury ‘684.
Regarding claim 17, Shelton does not expressly disclose wherein the valve arrangement is arranged as a switch under control of the controller, and wherein the controller is further configured to switch between the heating stage and the humidity adjustment stage based at least on the specified texture of said food product.
Bailie discloses, "using instructions retrieved from memory 302, the processor 300 may control the reception and manipulation of input between a user input device 304 such as by way of non-limiting example, a key pad or touch screen and the valves generally indicated at 310 for controlling the operation of the oven 10" [0041]. This indicates that the valve arrangement of Bailie is controlled by a controller based on a user input.
Additionally, Embury ‘684 is directed toward a method of operating an oven using steam [Abstract]. Embury ‘684 discloses, "the user selects a "ROASTED VEGETABLES" cooking cycle or a "STEAMED VEGETABLES" cooking cycle on the oven 10 through the control panel 28" [0046]. Embury ‘684 further discloses that the "steamed vegetables" cooking cycle results in vegetables that are "moistened throughout the cooking process in order to prevent browning" [0046], while the "roasted vegetables" cooking cycle results in vegetables that have a "crisp exterior" [0046]. This indicates that selecting either "ROASTED VEGETABLES" or "STEAMED VEGETABLES" corresponds to selecting a desired texture. Embury ‘684 further discloses, "The greater duty cycle of the boiler 46 during the method 150 for steaming vegetables in combination with a typically shorter total cooking time and a lower cooking temperature is designed to keep the vegetables thoroughly moistened throughout the cooking process in order to prevent browning. The slightly higher cooking temperatures used in the method 50 for roasting vegetables along with the reduced duty cycle of the boiler 46 and the typically longer cooking time ensure that the vegetables are roasted to a crisp exterior while maintaining moisture internally." That is, Embury ‘684 discloses that the duty cycle of the steam boiler (which corresponds to a humidity adjustment stage) depends on the specified desired texture. The duty cycle of the steam boiler is the percentage of time for which the steam boiler is active.
Therefore, given Bailie’s disclosure that it is known to control a heating stage and a humidity adjustment stage, using a valve arrangement, based on a user input, and given Embury ‘684’s disclosure of utilizing different steam boiler duty cycles depending on the specified desired texture, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the valve arrangement is arranged as a switch under control of the controller, and wherein the controller is further configured to switch between the heating stage and the humidity adjustment stage based at least on the specified texture of said food product, because this allows the appropriate amount of steam to be applied to the cooking chamber such that the specified texture can be achieved, as recognized by Embury ‘684 [0046].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton / Shaffer / Embury / Bhogal / Mineoka / Cho in view of Cho et al. (US 2019/0203944), hereinafter Cho ‘944.
Regarding claim 20, Shelton does not expressly disclose wherein the superheating of the generated steam is based on the user-specified texture of said food product and the user-specified degree of browning of said food product.
Cho ‘944 discloses wherein applying superheated steam to a food product can result in a desired degree of browning and a desired texture (“When superheated steam is applied to meat during a process of cooking the meat, condensation heat of the superheated steam may be transferred to the meat so that the surface of the meat gets browned and crispy and the inside of the meat is moist” [0092]).
Therefore, given Shelton’s disclosure of allowing a user to specify a degree of browning of a food product (as described in the rejection of claim 1) and Shaffer’s disclosure of allowing a user to specify a texture of said food product (as described in the rejection of claim 1), and given Cho ‘944’s disclosure that the use of superheated steam allows for achieving a “browned and crispy” food product, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the superheating of the generated steam is based on the user-specified texture of said food product and the user-specified degree of browning of said food product. This allows for achieving a desired texture and degree of browning for the food product.

Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive. On pages 6 – 8, Applicant argues against Embury’s disclosure of controlling a mixing ratio of dry heat from the heating stage and humid heat from the humidity adjustment stage. Applicant states,

    PNG
    media_image2.png
    299
    637
    media_image2.png
    Greyscale

However, while Embury does not use the term "mixing ratio," Embury does control the mixing ratio of dry heat from the heating stage and humid heat from the humidity adjustment stage. As described in the rejection of claim 1, when the boiler is operated at, for example, 0% duty cycle, the mixing ratio of dry heat from the heating stage / heating system 35 and humid heat from the humidity adjustment stage / steam system 44 will be one value, and when the boiler is operated at, for example, 100% duty cycle, the mixing ratio of dry heat from the heating stage / heating system 35 and humid heat from the humidity adjustment stage / steam system 44 will be another value. That is, Embury controls the mixing ratio of dry heat from the heating stage and humid heat from the humidity adjustment stage by controlling the duty cycle of the boiler / humidity adjustment stage. A greater amount of steam, and thus a greater amount of humid heat, is generated when the duty cycle of the boiler is 100%, as compared to when the duty cycle of the boiler is 0%. The amount of steam that is generated is related to the mixing ratio of dry heat and humid heat. Therefore, Embury controls the mixing ratio of dry heat from the heating stage and humid heat from the humidity adjustment stage, by controlling the duty cycle of the boiler.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761             

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761